Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0159598 (Yamane et al.) (hereinafter “Yamane”) in view of Japanese Publication No. 2012-91511 (hereinafter “JP’511”).
Regarding claim 1, Figs. 1-14 of Yamane disclose a method comprising: 
transporting a sheet (P) in a processing direction (left in Fig. 3A) onto a rotatable transport (including 51);
determining an amount of rotation of the sheet (P) relative to the processing direction (left) (see, e.g., Figs 10-12); 
rotating the rotatable transport (including 51) by the amount of rotation of the sheet (P), to place the rotatable transport (including 51) in a compensating rotated position; 
transporting the sheet (P) using the rotatable transport (including 51) in the compensating rotated position to transport the sheet (P) to a marking transport (7) and laterally offset the sheet (P) from an alignment position (centerline in Fig. 7A) of the marking transport (7); 
determining the amount the sheet is laterally offset from the alignment position (centerline in Fig. 7A) of the marking transport (7) (amount of lateral offset determined by sensors 100-102); 
transporting the sheet using the marking transport (7) to a marking engine (including 4 and 5); and
printing marks on the sheet using the marking engine (including 4 and 5).  Yamane teaches most of the limitations of this claim including printing marks on the sheet, but Yamane does not explicitly teach printing the marks by laterally offsetting the printing marks an amount equal to the amount the sheet (P) is laterally offset from the alignment position (centerline in Fig. 7A) of the marking transport (7), as claimed.  Yamane shows a lateral adjustment device (including 105, 109, 78, 108a, 63a, 108, and 63) for moving the rotatable transport (51) to laterally offset the sheet (P) to the alignment position, rather than laterally offsetting printing marks relative to the laterally offset sheet, as claimed.   
JP’511 teaches that it is well-known in the art to print marks (via movable print head 454) on a sheet (402) by laterally offsetting the printing marks (via print head 454) an amount equal to an amount the sheet (402) is laterally offset from an alignment position of a marking transport (452), so that an image is not distorted on the sheet during printing.  See, e.g., numbered paragraphs [0063] – [0064] and [0068].  Because both JP’511 and Yamane teach lateral offset arrangements for aligning images with sheets, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the lateral offset arrangement (move print marks to the proper lateral position relative to the sheet) of JP’511 for the lateral offset arrangement (move sheet to the proper lateral position for printing) of Yamane to achieve the predictable result of laterally aligning the sheet and the image to be printed.  
Regarding claim 2, Figs. 1-14 of Yamane disclose that the amount the sheet (P) is laterally offset from the alignment position (centerline in Fig. 7A) of the marking transport (7) and the laterally offsetting are in a cross-process direction (S in Fig. 3A) that is perpendicular to the processing direction (left in Fig. 3A).  JP’511 also teaches this offset arrangement.
Regarding claim 3, Figs. 1-14 of Yamane disclose that the compensating rotated position is in an opposite rotational direction from rotation of the sheet (P).
Regarding claim 4, Figs. 1-14 of Yamane disclose that the rotating of the rotatable transport (including 51) is performed using a single actuator (including 31).
Regarding claim 5, Figs. 1-14 of Yamane disclose that drive nips (31a and 31b in Fig. 4) of the rotatable transport (including 51) all rotate at a same rate.
Regarding claim 6, Figs. 1-14 of Yamane disclose that the rotating of the rotatable transport (including 51) is performed by rotating of the rotatable transport (including 51) relative to the marking transport (7).
Regarding claim 7, Figs. 1-14 of Yamane disclose that the sheet (P) is un-rotated relative to the processing direction (left in Fig. 3A) when the rotatable transport (including 51) is in the compensating rotated position.  See, e.g., Figs. 5A-7A.
Regarding claim 21, Figs. 1-14 of Yamane disclose a method comprising: 
transporting a sheet (P) in a processing direction (left in Fig. 3A) onto a rotatable transport (including 51);
determining an amount of rotation of the sheet (P) relative to the processing direction (left) (See, e.g., Figs. 10-12); 
rotating the rotatable transport (including 51) by the amount of rotation of the sheet (P), to place the rotatable transport (including 51) in a compensating rotated position; 
transporting the sheet (P) using the rotatable transport (including 51) in the compensating rotated position to transport the sheet (P) to a marking transport (7) and laterally offset the sheet (P) from a laterally centered position of the marking transport (7); 
determining the amount the sheet (P) is laterally offset from the laterally centered position of the marking transport (7) (amount of lateral offset determined by sensors 100-102); 
transporting the sheet (P) using the marking transport (7) to a marking engine (including 4 and 5); and
printing marks on the sheet (P) using the marking engine (including 4 and 5).  Yamane teaches most of the limitations of this claim including printing marks on the sheet, but Yamane does not explicitly teach printing the marks by laterally offsetting the printing marks an amount equal to the amount the sheet (P) is laterally offset from the laterally centered position (centerline in Fig. 7A) of the marking transport (7), as claimed.  Yamane shows a lateral adjustment device (including 105, 109, 78, 108a, 63a, 108, and 63) for moving the rotatable transport (51) to laterally offset the sheet (P) to the laterally centered position, rather than laterally offsetting printing marks relative to the laterally offset sheet, as claimed.   
JP’511 teaches that it is well-known in the art to print marks (via movable print head 454) on a sheet (402) by laterally offsetting the printing marks (via print head 454) an amount equal to an amount the sheet (402) is laterally offset from a laterally centered position of a marking transport (452), so that an image is not distorted on the sheet during printing.  See, e.g., numbered paragraphs [0063] – [0064] and [0068].  Because both JP’511 and Yamane teach lateral offset arrangements for aligning images with sheets, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the lateral offset arrangement (move print marks to the proper lateral position relative to the sheet) of JP’511 for the lateral offset arrangement (move sheet to the proper lateral position for printing) of Yamane to achieve the predictable result of laterally aligning the sheet and the image to be printed.  
Regarding claim 22, Figs. 1-14 of Yamane disclose that the amount the sheet (P) is laterally offset from the laterally centered position (centerline in Fig. 7A) of the marking transport (7) and the laterally offsetting are in a cross-process direction (S in Fig. 3A) that is perpendicular to the processing direction (left in Fig. 3A).
Regarding claim 23, Figs. 1-14 of Yamane disclose that the compensating rotated position is in an opposite rotational direction from rotation of the sheet (P).
Regarding claim 24, Figs. 1-14 of Yamane disclose that the rotating of the rotatable transport (including 51) is performed using a single actuator (including 31).
Regarding claim 25, Figs. 1-14 of Yamane disclose that drive nips (31a and 31b in Fig. 4) of the rotatable transport (including 51) all rotate at a same rate.
Regarding claim 26, Figs. 1-14 of Yamane disclose that the rotating of the rotatable transport (including 51) is performed by rotating of the rotatable transport (including 51) relative to the marking transport (7).
Response to Arguments
3.	Applicant’s arguments, see pages 6-9 of the response, filed 6/17/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of claims 1-7 and 21-26 over U.S. Patent Application Publication No. 2016/0159598 (Yamane et al.) (hereinafter “Yamane”) in view of Japanese Publication No. 2012-91511 (hereinafter “JP’511”).
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/           Primary Examiner, Art Unit 3653